                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :   CRIMINAL NO. 1:17-CR-269
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
MAURICE LACKEY,                             :
                                            :
                    Defendant               :


                                  MEMORANDUM

      Defendant Maurice Lackey (“Lackey”) filed a pretrial motion (Doc. 121) in

limine seeking to exclude evidence of his prior convictions at his upcoming trial. 1

For the following reasons, the court will grant Lackey’s motion.

I.    Factual Background & Procedural History

      Lackey was arrested after a traffic stop on June 18, 2017. (Doc. 61 at 1). A

federal grand jury returned a three-count superseding indictment charging him

with possession with intent to distribute cocaine base in violation of 21 U.S.C.

§ 841(a)(1) (Count I), possession of firearms in furtherance of drug trafficking in

violation of 18 U.S.C. § 924(c) (Count II), and possession of a firearm by a felon in

violation of 18 U.S.C. §§ 922(g) and 924(e) (Count III). (Doc. 83). Lackey pled not




      1
        Lackey filed his motion in response to the government’s notice of intent to
introduce Rule 404(b) evidence, (Doc. 114), and its memorandum in support, (Doc.
115). The government’s notice was not a motion seeking admission of that
evidence. We will, however, construe Lackey’s response as a motion in limine and
consider the government’s Rule 404(b) memorandum as part of the relevant
briefing.
guilty and moved to suppress evidence found in the June 18, 2017 vehicle search.

After a hearing, we denied Lackey’s motion to suppress. (See Doc. 61).

      Years earlier, in 2003, Lackey pled guilty to possession with intent to

distribute more than five grams of cocaine base, in violation of 21 U.S.C. § 841, and

possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.

§ 924(c). United States v. Lackey, No. 1:03-CR-171, Doc. 1 (M.D. Pa. July 9, 2003);

id., Doc. 26 (M.D. Pa. Nov. 14, 2003). Lackey was sentenced to 180 months’

imprisonment. Id., Doc. 47 (M.D. Pa. June 23, 2004).

      The government filed notice of its intent to introduce evidence of Lackey’s

prior convictions at trial in this case under Federal Rule of Evidence 404(b). Lackey

filed a motion in limine seeking to exclude the government’s proffered Rule 404(b)

evidence. The motion is ripe for disposition.

II.   Discussion

      The government intends to introduce Lackey’s 2003 convictions under

Federal Rule of Evidence 404(b). It contends that the evidence is relevant to

non-propensity purposes “clearly at issue in this case” and is therefore admissible

to show Lackey’s “knowledge that cocaine base and firearms were located in his

vehicle, his knowledge of drug trafficking in the Middle District of Pennsylvania,

the absence of mistake, and his intent to distribute cocaine base.” (Doc. 115 at 7).

      Federal Rule of Evidence 404(b) provides that “[e]vidence of a crime, wrong,

or other act is not admissible to prove a person’s character in order to show that on

a particular occasion the person acted in accordance with the character.” FED. R.

EVID. 404(B)(1). Such evidence, however, “may be admissible for another purpose,

                                           2
such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” FED. R. EVID. 404(b)(2). “Rule 404(b) is a

rule of general exclusion,” precluding prior convictions unless the proponent can

show a proper purpose other than propensity. United States v. Repak, 852 F.3d 230,

240 (3d Cir. 2017) (quoting United States v. Caldwell, 760 F.3d 267, 276 (3d Cir.

2014)). Rule 404(b) carries “no presumption of admissibility,” and thus the

proponent of the prior conviction bears the burden of demonstrating its

applicability. Caldwell, 760 F.3d at 276 (citation omitted).

      Admission of prior convictions under Rule 404(b) requires satisfaction of four

distinct steps. Id. First, the proponent of the prior conviction must identify a

proper, non-propensity purpose that is “at issue” in, or relevant to, the case at hand.

Id. Second, the proponent must carefully articulate how the prior conviction is

relevant to proving that purpose without relying on propensity. Id. This step

requires the proponent to set forth a “chain of inferences” that connects the prior

conviction to the proper purpose, “no link of which is a forbidden propensity

inference.” Id. at 277 (quoting United States v. Davis, 726 F.3d 434, 442 (3d Cir.

2013)). Third, the court must perform a Rule 403 balancing analysis to ensure that

the probative value of the prior conviction is not substantially outweighed by its

“inherently prejudicial nature[.]” Id. (citation omitted). Finally, if requested, the

court must provide a limiting instruction. Id. (citations omitted). This process

demands “careful precision” from both the proponent of the prior conviction and

the court determining its admissibility. United States v. Brown, 765 F.3d 278, 291

(3d Cir. 2014) (citing Caldwell, 760 F.3d at 274).

                                            3
      The government has failed to satisfy the first step in the Rule 404(b) process.

Without explanation or reasoning, the government identifies three non-propensity

purposes that it claims are “clearly at issue in this case”: (1) knowledge; (2) absence

of mistake; and (3) intent. (Doc. 115 at 7; see also FED. R. EVID. 404(b)(2)). But the

proponent of 404(b) evidence must do more than “pluck[] a non-propensity purpose

from the list in Rule 404(b)(2).” United States v. Johnson, 1:16-CR-162, 2017 WL

5135355, at *3 (M.D. Pa. Nov. 6, 2017). Indeed, the Third Circuit has stressed that “a

proponent’s incantation of the proper uses of [prior act] evidence ... does not

magically transform inadmissible evidence into admissible evidence.” Caldwell, 760

F.3d at 276 (alterations in original) (quoting United States v. Morley, 199 F.3d 129,

133 (3d Cir. 1999)). Other than its threadbare recitals of Rule 404(b) exceptions, the

government has not explained why its proffered non-propensity purposes are “of

consequence in determining the action.” Id. (quoting FED. R. EVID. 401(b)).

      Starting with knowledge (and conversely the absence of mistake), the

government claims that Lackey’s prior convictions for an almost identical offense

show knowledge that cocaine base and firearms were in his car, as well as general

knowledge regarding drug trafficking in this judicial district. (Doc. 115 at 7). The

problem here is that the government has not explained how Lackey’s knowledge of

this information is legitimately “at issue” in this case. Nothing in the existing

record suggests that Lackey’s knowledge regarding the presence of cocaine base or

firearms in his car, or regional practices for trafficking drugs, is specifically

disputed. Lackey simply claims he is innocent, which alone is not enough to put




                                            4
these non-propensity purposes at issue. See Johnson, 2017 WL 5135355, at *4 (citing

United States v. Lee, 612 F.3d 170, 186-87 (3d Cir. 2010)).

      The government also does not adequately explain how Lackey’s intent to

distribute cocaine base is at issue or demonstrated by his prior convictions, other

than arguing that courts have allowed such evidence. (See Doc. 115 at 7-13). That

approach is unpersuasive. Admissibility determinations under Rule 404(b) are

necessarily fact-intensive and depend largely on the relevant offense. See Johnson,

2018 WL 1367328, at *8 (M.D. Pa. Mar. 16, 2018) (citing Caldwell, 760 F.3d at 277;

Deena Greenberg, Closing Pandora’s Box: Limiting the Use of 404(b) to Introduce

Prior Convictions in Drug Prosecutions, 50 HARV. C.R.-C.L. REV. 519, 537 (2015)).

      To the extent the government is arguing that intent is at issue because it is an

element of the underlying offense, the Third Circuit has foreclosed such a tactic.

The Caldwell panel explicitly rejected the premise that “by denying guilt of an

offense with a knowledge-based mens rea, a defendant opens the door to

admissibility of prior convictions of the same crime.” Caldwell, 760 F.3d at 281

(citing United States v. Miller, 673 F.3d 688, 697 (7th Cir. 2012)). To do so would

“eviscerate Rule 404(b)’s protection and completely swallow the general rule

against admission of prior bad acts.” Id. The fact that Lackey contests his guilt

does not automatically put intent at issue. For all of these reasons, the government

has failed to meet its burden at step one.

      Assuming arguendo that the government’s recitation of non-propensity

purposes satisfies its burden at step one, it fails at step two. The second step in the

Rule 404(b) process is “crucial.” Caldwell, 760 F.3d at 276. The proponent must do

                                             5
more than merely “pigeonhole” the evidence into one of the categories permitted by

Rule 404(b)(2), and instead must show that the prior convictions actually “prove

something other than propensity.” Id. (alteration in original) (citation omitted).

Thus, the proponent must outline how the proffered evidence fits into a “chain of

inferences ... that connects the evidence to a proper purpose, no link of which is a

forbidden propensity inference.” Davis, 726 F.3d at 442 (citing United States v.

Sampson, 980 F.2d 883, 887 (3d Cir. 1992)). Stated differently, the proponent must

explain “how the evidence should work in the mind of a juror to establish the fact

the [proponent] claims to be trying to prove.” Repak, 852 F.3d at 244 (quoting

Brown, 765 F.3d at 294). The proponent must carefully articulate this chain of

inferences because proffered evidence may be irrelevant to a non-propensity

purpose “at issue” or relevant in an impermissible way. Id. at 243 (quoting

Caldwell, 760 F.3d at 281).

      Lackey’s prior convictions are surely relevant to his instant drug-trafficking

and firearms charges. If believed, the fact that Lackey committed similar offenses

in the past makes it “more ... probable than it would be without the evidence” that

he is capable of committing the instant offenses—a consequential fact in the

outcome of this case. FED. R. EVID. 401. But the government has not explained how

the evidence would work in the minds of the jury to prove its case without

impermissibly suggesting propensity. Repak, 852 F.3d at 244.

      The government does not attempt to establish a “chain of inferences” with

regard to intent. As to knowledge, the government claims that Lackey’s prior

conviction suggests specialized knowledge in the pricing, trafficking, identification,

                                          6
packaging, and distribution of cocaine base, and that his firearm conviction shows

his awareness of the use of firearms in drug trafficking, general firearm operation,

and sources of firearms in the region. (Doc. 115 at 7-8). The government then

abruptly concludes that this “goes directly to the defendant’s knowledge the drugs

and firearms were in the vehicle, knowledge of drug trafficking techniques in the

area, the absence of a mistake, and his intent to distribute drugs.” (Id.) But it fails

to cogently connect the dots. The government does not explain how Lackey’s

general purported knowledge relates to this case and these charges and establishes

that Lackey knew that drugs and firearms were in this vehicle. Its argument can

only be read as suggesting that, because Lackey was found guilty of a similar crime

in 2003, it is likely that he committed the crime again. Lackey’s convictions are

therefore “relevant only in an impermissible way.” Repak, 852 F.3d at 243 (quoting

Caldwell, 760 F.3d at 281). Rule 404(b) prohibits this kind of inference. Caldwell,

760 F.3d at 282; Johnson, 2017 WL 5135355, at *5. 2

      The government also relies on a slew of unreported Third Circuit cases in

support of its argument that Lackey’s convictions are admissible under Rule 404(b).

(See Doc. 115 at 9-11). We do not find these cases persuasive. We also find




      2
         The government states that it is not attempting to introduce the underlying
facts of Lackey’s previous convictions. (Doc. 115 at 8 n.3). But if the prior
convictions were truly intended to serve a non-propensity purpose, the underlying
facts of Lackey’s convictions would be relevant to establishing his unique
knowledge, absence of mistake, or intent in the current prosecution. The
government’s attempt to point to prior convictions devoid of their details indicates
that the true purpose of the 404(b) evidence is simply to suggest that Lackey has a
propensity for committing the instant offenses.


                                           7
misguided any reliance on United States v. Givan, 320 F.3d 452 (3d Cir. 2003). In

that case, the district court allowed evidence of a prior drug distribution conviction

to show knowledge and intent. Id. at 461. The prior conviction was introduced to

rebut the defendant’s theory of innocent association with the passengers in a car in

which drugs were found. Id. at 460-61. The defendant’s theory indicated that he

arguably put his knowledge and intent at issue. Id.; see also United States v. Lopez,

340 F.3d 169, 174 (3d Cir. 2003). The Third Circuit has since explained that Givan

lies “at the outer bounds of admissibility under Rule 404(b).” Davis, 726 F.3d at 444.

      The other cases upon which the government relies predate the Third

Circuit’s more recent and comprehensive decisions involving the admissibility of

Rule 404(b) evidence. See Repak, 852 F.3d at 240-50; Brown, 765 F.3d at 291-94;

Caldwell, 760 F.3d at 274-84; Davis, 726 F.3d at 440-45; United States v. Smith, 725

F.3d 340, 344-48 (3d Cir. 2013). Cases like United States v. Lopez, 340 F.3d 169 (3d

Cir. 2003), Unites States v. Boone, 279 F.3d 163 (3d Cir. 2002), and United States

v. Vega, 285 F.3d 256 (3d Cir. 2002), remain binding precedent in this circuit. Yet

none of these cases is factually similar to this case or stands for the broad

proposition that prior drug distribution convictions are always admissible to

establish knowledge, absence of mistake, or intent.

      The government has failed to carry its burden at steps one and two,

precluding admission of the prior-conviction evidence. Accordingly, we need not

reach steps three or four of the Rule 404(b) analysis and Lackey’s prior convictions

are inadmissible. Our decision is made without prejudice.




                                           8
III.   Conclusion

       We will grant Lackey’s motion (Doc. 121) in limine without prejudice. An

appropriate order shall issue.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania

Dated:    December 2, 2019
